 

Exhibit 10.2

 

 

 

December 14, 2005

 

 

Brad Baker

 

 

Dear Brad,

 

This will confirm our understanding regarding any termination of your employment
with Monster Worldwide, Inc. (“MNST” or the “Company”) and certain other
matters.

 

1. SEVERANCE.  If your employment with MNST is terminated by MNST for any reason
other than Cause (defined below), then subject to the terms hereof you shall be
entitled to (i) receive severance equal to one year’s salary, payable in regular
installments over twelve months in accordance with the Company’s general payroll
practices for salaried employees, and (ii) through the date which is twelve
months after the last day of your employment make available to you (and/or pay
COBRA premiums on) medical and dental benefits on the same terms and conditions
(including contribution terms) as would have been made available to you had you
remained employed by MNST during such period. It is understood that all of the
foregoing obligations are expressly conditioned on your signing, delivering and
not exercising any right to revoke a separation agreement and general release in
MNST’s then standard format.  “Cause” shall mean the occurrence of any one or
more of the following events:  (i) your willful failure or gross negligence in
performance of your duties or compliance with the reasonable directions of your
supervisor (the “Supervisor”) that remains unremedied for a period of twenty
(20) days after the Supervisor has given written notice specifying in reasonable
detail your failure to perform such duties or comply with such directions; (ii)
your failure to comply with a material employment policy of MNST or any other
material obligation to the Company that remains unremedied for a period of
twenty (20) days after the Supervisor has given written notice to you specifying
in reasonable detail your failure to comply; or (iii) your commission of (a) a
felony, (b) criminal dishonesty, (c) any crime involving moral turpitude or (d)
fraud.  All severance payments shall be reduced by applicable withholding taxes,
payroll deductions and amounts required by law to be withheld. The Company may
accelerate the timing of any severance payment payable to you under this
agreement in the event the Company determines that such acceleration would
minimize or eliminate the risk that any payment to you hereunder would be deemed
to violate Section 409A of the Internal Revenue Code, as it may be amended from
time to time.

 

2. OPTIONS.  In the event of the termination of your employment by MNST for
reasons other than Cause, any options to purchase Company Common Stock which may
be granted to you by MNST from time to time after the date of this agreement
pursuant to written stock option agreements which have not theretofore expired
or been terminated, shall automatically and immediately become (i) fully vested
and (ii) exercisable for the balance of the ten year term provided by the
applicable stock option agreement, subject to the other terms of such option
agreement.

 

3.  CHANGE IN CONTROL. In the event of any “Change in Control,” any (x) options
to purchase Company Common Stock which have or may be granted to you by the
Company from time to time pursuant to written option agreements which have not
theretofore expired or been terminated (including but not limited to any
remaining options under option agreements between you and the Company dated
February 22, 2002, May 6, 2002, April 10, 2003, October 1, 2003, February 9,
2004 and December 28, 2004 (as certain of the foregoing may have been modified
by the May 4, 2005 action of the Compensation Committee of the Company’s Board
of Directors)), and (y) shares of restricted stock which may be granted

 

 

 

--------------------------------------------------------------------------------


 

to you by the Company from time to time after the date hereof pursuant to a
written stock bonus agreement, shall automatically and immediately become fully
vested and exercisable. It is understood and agreed that the first sentence of
this Section 3 is not intended to cover nor imply the terms and conditions of
any long term equity plan for senior executive officers which may be instituted
by the Company, including but not limited to the effect of any Change in Control
on any interests you may from time to time have under any such plan, it being
understood that in the event any such plan is in fact instituted, the complete
terms and conditions thereof shall be set forth in a separate document and that
this agreement shall have no impact nor bearing on any such terms and
conditions. For purposes hereof, the term “Change in Control” shall be deemed to
occur if (1) there shall be consummated (A) any consolidation, merger or
reorganization involving the Company, unless such consolidation, merger or
reorganization is a “Non-Control Transaction” (as defined below) or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, or (2) the stockholders of the Company shall approve any plan or
proposal for liquidation or dissolution of the Company, or (3) any person (as
such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), shall become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act) of more than 50% of
the combined voting power of the Company’s then outstanding voting securities
other than (a) a person who owns or owned shares of Class B Common Stock of the
Company, (b) pursuant to a plan or arrangement entered into by such person and
the Company, or (c) pursuant to receipt of such shares from a stockholder of the
Company pursuant to such stockholder’s will or the laws of descent and
distribution.  A “Non-Control Transaction” shall mean a consolidation, merger or
reorganization of the Company where (1) the stockholders of the Company
immediately before such consolidation, merger or reorganization own, directly or
indirectly, at least a majority of the combined voting power of the outstanding
voting securities of the corporation resulting from such consolidation, merger
or reorganization (the “Surviving Corporation”), (2) the individuals who were
members of the Board of the Company immediately prior to the execution of the
agreement providing for such consolidation, merger or reorganization constitute
at least 50% of the members of the Board of Directors of the Surviving
Corporation, or a corporation directly or indirectly beneficially owning a
majority of the voting securities of the Surviving Corporation and (3) no person
(other than (a) the Company, (b) any subsidiary of the Company, (c) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary, or (d) any person who, immediately
prior to such consolidation, merger or reorganization, beneficially owned  more
than 50% of the combined voting power of the Company’s then outstanding voting
securities) beneficially owns more than 50% of the combined voting power of the
Surviving Corporation’s then outstanding voting securities.

 

4. GROSS-UP.

 

(a)           Anything in this agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of you (whether paid or payable or distributed or
distributable pursuant to the terms of this agreement or otherwise, but
determined without regard to any additional payments required under this Section
4) (a “Company Payment”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
interest or penalties are incurred by you with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then you shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by you of all taxes (including any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, you retain an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Company Payments.

 

(b)           For purposes of determining whether any of the Company Payments
and Gross-Up Payments (collectively the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (i) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Code Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that, in the opinion of the
Company’s independent certified public accountants appointed prior to any change
in ownership (as defined under Code Section 280G(b)(2)) or tax counsel selected
by such accountants (the

 

 

 

--------------------------------------------------------------------------------


 

“Accountants”) such Total Payments (in whole or in part) either do not
constitute “parachute payments,” represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or are otherwise not subject to the Excise Tax, and (ii)
the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Accountants in accordance with the principles of Section 280G
of the Code.

 

(c)           For purposes of determining the amount of the Gross-Up Payment,
you shall be deemed to pay U.S. federal income taxes at the highest marginal
rate of U.S. federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of your residence for the calendar
year in which the Company Payment is to be made, net of the maximum reduction in
U.S. federal income taxes which could be obtained from deduction of such state
and local taxes if paid in such year. In the event that the Excise Tax is later
determined by the Accountant or the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Gross-Up Payment is made
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.

 

(d)           The Gross-Up Payment or portion thereof provided for in subsection
(c) above shall be paid not later than the thirtieth day following an event
occurring which subjects you to the Excise Tax; provided, however, that if the
amount of such Gross-Up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to you on such day an estimate, as
determined in good faith by the Accountant, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code), subject to further
payments pursuant to subsection (c) hereof, as soon as the amount thereof can
reasonably be determined, but in no event later than the ninetieth day after the
occurrence of the event subjecting you to the Excise Tax.

 

(e)           If any controversy arises between you and the Internal Revenue
Service or any state or local taxing authority (a “Taxing Authority”) with
respect to the treatment on any return of the Gross-Up Payment, or of any
Company Payment, or with respect to any return which a Taxing Authority asserts
should show an Excise Tax, including, without limitation, any audit, protest to
an appeals authority of a Taxing Authority or litigation (“Controversy”), (i)
the Company shall have the right to participate with you in the handling of such
Controversy, (ii) the Company shall have the right, solely with respect to a
Controversy, to direct you to protest or contest any proposed adjustment or
deficiency, initiate an appeals procedure within any Taxing Authority, commence
any judicial proceeding, make any settlement agreement, or file a claim for
refund of tax, and (iii) you shall not take any of such steps without the prior
written approval of the Company, which the Company shall not unreasonably
withhold. If the Company so elects, you shall be represented in any Controversy
by attorneys, accountants, and other advisors selected by the Company, and the
Company shall pay the fees, costs and expenses of such attorneys, accountants,
or advisors, and any tax liability you may incur as a result of such payment.
You shall promptly notify the Company of any communication with a Taxing
Authority, and you shall promptly furnish to the Company copies of any written
correspondence, notices, or documents received from a Taxing Authority relating
to a Controversy. You shall cooperate fully with the Company in the handling of
any Controversy by furnishing the Company any information or documentation
relating to or bearing upon the Controversy; provided, however, that you shall
not be obligated to furnish to the Company copies of any portion of your tax
returns which do not bear upon, and are not affected by, the Controversy.

 

(f)            You shall pay over to the Company, with ten (10) days after
receipt thereof, any refund you receive from any Taxing Authority of all or any
portion of the Gross-Up Payment or Excise Tax, together with any interest you
receive from such Taxing Authority on such refund. For purposes of this Section
4, a reduction in your tax liability attributable to the previous payment of the
Gross-Up Payment or the Excise Tax shall be deemed to be a refund. If you would
have received a refund of all or any portion of the Gross-Up Payment or the
Excise Tax, except that a Taxing Authority offset the amount of such refund
against other tax liabilities, interest, or penalties, you shall pay the amount
of such offset over to the Company, together with the amount of interest you
would have received from the Taxing Authority if such offset had

 

 

 

--------------------------------------------------------------------------------


been an actual refund, within ten (10) days after receipt of notice from the
Taxing Authority of such offset.

 

5. GENERAL.  This agreement (i) constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any previous
arrangements or letters relating thereto, (ii) may be signed in counterparts,
(iii) shall be governed by the laws of the Commonwealth of Massachusetts (other
than the conflicts of laws provisions thereof) and (iv) may not amended,
terminated or waived orally.  Please understand that while it is our hope that
our relationship will be a long one, your employment will be on an “at will”
basis.  Nothing in this letter should be construed as creating any other type of
employment relationship.

Please sign and return an enclosed copy of this letter to me.

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

Monster Worldwide, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Myron Olesnyckyj

 

 

Name:

 

Myron Olesnyckyj

 

 

Title:

 

Senior Vice President

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ Brad Baker

 

 

 

 

Brad Baker

 

 

 

 

 

 

 

 

Dated:

12/16/05

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------